Citation Nr: 0017947	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This appeal arises from June 1996 and June 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The June 1996 rating decision on appeal granted the veteran's 
request for service connection for PTSD, assigning a 10 
percent evaluation.  In November 1997, during the pendency of 
this appeal, the RO increased the evaluation to 50 percent 
disabling.  Inasmuch as the grant of a 50 percent evaluation 
is not the maximum benefit for PTSD under the rating 
schedule, and as the veteran has expressly indicated that he 
wishes a 100 percent rating, the claim for an increased 
evaluation for that disability remains in controversy, and 
hence, is a viable issue for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


REMAND

Initially, the Board finds the veteran's claims well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he is found to have presented claims which are 
plausible and capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Having submitted well 
grounded claims, VA has a duty to assist the veteran in their 
development.  See 38 U.S.C.A. § 5107(b).  This duty has not 
yet been fully met, and this case, therefore, is not ready 
for appellate disposition for the reasons that follow.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, v. West, 12 Vet. 
App. 119, 126 (1999).  The Board notes the RO has not 
indicated whether staged ratings are warranted in the present 
case.  The Court has also held that an appeal of the initial 
rating in an original claim is not a claim for an increased 
evaluation, but is a claim for evaluation.  Fenderson, supra.

The claims file contains documents indicating the veteran was 
awarded Social Security disability benefits from June 1995, 
based upon affective (mood) disorders and anxiety disorders.  
A November 1995 psychiatric examination report in those 
records, however, contains diagnoses of Axis I, 
PTSD/depression, not otherwise specified; Axis II, no 
diagnosis; Axis III, deferred.  The veteran also reported no 
drug or alcohol abuse history during this examination, there 
was no discussion in this report of whether the veteran's 
depression was related to his PTSD, and no Global Assessment 
of Functioning (GAF) scores were rendered.

VA hospitalization records in February 1996 indicate the 
veteran checked himself into a VA hospital after a cocaine 
and marijuana binge, indicating that he was there for 
treatment for depression caused by financial difficulties, 
and hoped to obtain "some type of financial support from the 
VA system."  He apparently did not actually seek treatment, 
and in fact refused treatment, and left the hospital against 
medical advice.  The report indicates the veteran was advised 
that "he presented with depressive symptoms, and due to his 
recent use of marijuana as well as cocaine, one was unable to 
precisely determine the etiology of the depressive 
symptoms."  The discharge diagnoses were Axis I, adjustment 
disorder with mixed emotions (depression and anger), rule out 
PTSD, and cocaine and marijuana abuse; Axis II, deferred; 
Axis, III history of hypertension; Axis IV, unemployment; 
Axis V, deferred.  No GAF scores were noted.

The most recent VA PTSD examination report, of July 1997, 
contains diagnoses of Axis I, major depression, PTSD, mild, 
substance abuse in complete remission; Axis II, none; Axis 
III, history of heart attack, history of back injury and 
chronic pain; Axis IV, moderate to severe, lack of job, 
financial problems, parent child problem; Axis V, 50 to 55, 
highest level of functioning in last year, 65.

The veteran's claims were remanded in June 1999 to afford the 
veteran a VA psychiatric examination to determine the 
severity of his PTSD disability.  The examiner was requested 
to disassociate any drug abuse symptoms from the veteran's 
service-connected PTSD symptoms, to provide an opinion as to 
the effect of his PTSD on his ability to work, to provide GAF 
scores, and to explain the meaning of the score in relation 
to PTSD.  Notes in the claims file reveal the veteran failed 
to report for this examination, and did not respond to the 
RO's November 1999 letter, which requested that he provide an 
explanation for that failure and indicate whether he was now 
willing to report for an examination.

The veteran's claim for TDIU was also remanded, as it was 
also noted that if a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board found that a 
disposition on the issue of an increased rating for PTSD may 
have an impact on the issue of the veteran's entitlement to 
TDIU, and requested the RO adjudicate the increased rating 
issue prior to Board consideration of the TDIU issue on 
appeal.  The Board notes that service connection is in effect 
for PTSD only.

During the veteran's March 1999 video conference hearing, he 
testified that he had a heart attack in December 1996, and 
had been told by his physicians that stress had caused his 
hypertension, angina attacks, and heart attack.  He also 
testified that he saw a VA psychiatrist in Lexington, 
Kentucky, three to fours times a year, and that his next 
appointment was the day after his hearing.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for an 
increased evaluation, the claim shall be denied.  38 C.F.R. 
§ 3.655(b); Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).  While the 
veteran failed to report for his scheduled VA psychiatric 
examination, and while the veteran's claim could be denied 
under § 3.655(b), the Board finds that the lack of VA 
treatment records since July 1997 compel a remand to obtain 
all VA treatment records since that date.  See 38 C.F.R. 
§ 3.159(b); Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992); VAOPGCPREC 12-95.  Since the veteran's claims are 
being remanded for that development, the Board will also 
request the RO to provide the veteran with another VA 
psychiatric examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request all treatment 
records, medical and psychiatric, for the 
veteran from the Lexington VA Medical 
Center, from July 1997.  Any records 
obtained should be associated with the 
claims file.

2.  After completion of that development, 
and even if no records are obtained, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
severity of his PTSD disability.  In that 
regard, the veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the psychiatrist prior to the 
examination.  All indicated studies, 
including PTSD subscales, are to be 
performed, and Axis I - IV diagnoses and 
GAF scale scores should be rendered.  Any 
unrelated ailment, such as drug abuse, as 
found in the record, must be 
disassociated from the service-connected 
PTSD, insofar as payment of compensation.  
If any Axis I psychiatric disorder other 
than PTSD is diagnosed, the examiner is 
also requested to provide an opinion as 
to whether it is at least as likely as 
not that the disorder is related to, or 
caused by, the veteran's PTSD, and how 
PTSD and any other Axis I disorder affect 
the veteran's GAF scale score.  The 
examiner is also requested to comment on 
the impact of the veteran's PTSD on his 
social and occupational functions, 
including his ability to work.  The 
report of the examination should be 
typed.

3.  After completion of the above 
development, the RO should review the 
submitted report for compliance with the 
directives and objectives of this remand.  
If the report is deficient in any manner, 
it should be returned as inadequate for 
proper rating purposes, and should be 
properly amended.  See Bruce v. West, 11 
Vet. App. 405, 410 (1998); Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

4.  After completion of the above, the RO 
should adjudicate the issues of an 
increased rating for PTSD and entitlement 
to TDIU on the basis of all pertinent 
evidence of record and all applicable 
statutes, regulations, and case law, 
including Fenderson, supra.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


